Title: To Thomas Jefferson from Elizabeth House Trist, 1 March 1806
From: Trist, Elizabeth House
To: Jefferson, Thomas


                        
                            New Orleans March 1st 1806
                        
                        The Gentleman who will have the pleasure to deliver you this is a particular friend of this family, and wou’d
                            have been a member of it had Fate not deprived us of our dear and much respected Lucy Mr Jones is obliged by Ill health
                            to visit his native place New York in hopes that the voyage may restore him. I fear that unless a change of Air operates in
                            his favor he will not long Remain a terrestrial being. Having a desire to see the City of Washington has induced him to
                            take a Passage for Baltimore and has requested of me a letter of introduction to you I think so highly of him and take so
                            great an interest in his welfare that I willingly comply altho he is a little Aristocratic and a great admirer of Mr
                            Hammilton he has a high Respect for the character and abilities of Mr Jefferson I hear that Mrs Randolph is with you, I
                            hope that he will be so fortunate as to see her as he is well acquainted with Our partiality and love for her and I think
                            that she will be pleased with his society
                        This country has every appearence of happiness and prosperity and God be thank’d we have at present nothing
                            to apprehend from the Spaniards Governor Williams has been in Town about a fortnight if we may Judge of the festivity that
                            has taken place he must be very popular he may be a very good man and possess a strong mind but I wish for the honor of
                            the Government that he had had the advantage of an education I was in his company but a little while Governor Claibourne
                            brought him to see us I cou’d not but make a comparison much in favor of our own Governor It gives me great pleasure that
                            he has cause to triumph o’er his enemies with some little weaknesses he possesses a benevolent and upright mind and I
                            believe that few wou’d be more popular. I often wish that you cou’d experience the pleasant winters that we have in this
                            country the summers are renderd otherwise by the Muschetoes. the heat is not as great as it generally is with you, but it
                            continues longer. I hope that my constitution has become creolised as they term it here, having had a very substantial
                            seasoning I cant help being afraid as the summer approaches tho not on my own account as few can be better spared Wm Brown
                            Mary and one of her sons have as yet escaped, I think if the blessing of good health is continued to them it will be a
                            proof that we are not abandon’d by Heaven I have taken up too much of your time already will therefore conclude after
                            presenting the best respects and sincere wishes of the family for your health and happiness I remain My honor’d friend Your
                        
                            E. Trist
                            
                        
                    